DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species A, claims 2 and 3 in the reply filed on 9/12/22 is acknowledged.
3.	Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/12/22.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1 recites the limitation "the battery cells" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the plurality of battery cells" as there is antecedent basis.
7.	Claim 1 recites the limitation "the switch elements" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  switch elements" as there is antecedent basis.
8.	Claim 1 recites the limitation "the basis" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a basis".
9.	Claims  2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 2 recites the limitation "the basis" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a basis".
11.	Claim 3 is rejected as depending from claim 2.
12.	Claim 3 recites the limitation "the switch element" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a switch element".
13.	Claim 3 recites the limitation "the non-conductive state" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a non-conductive state".
Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muenzel et al. (US 10,573,935).
Regarding claim 1, Muenzel discloses a cell count determination device that is configured to determine a cell count of a battery pack having installed therein a plurality of battery cells(Figs. 1-3, claim 1), the cell count determination device comprising: a plurality of switch elements (switches 122, 124, 126, 128, 130, 132, 134, 136, 138, 140, 142, and 144, Fig. 1, Col. 7, lines 16-33) provided in association with the plurality of battery cells(battery cell units 104a-104f, Fig. 1, Col. 6, lines 12-17), the plurality of battery cells being variable in number in the battery pack(Col. 6, lines 17-18), each of the plurality of switch elements being configured to enter a conductive state if a corresponding battery cell is present, and enter a non-conductive state if the corresponding battery cell is not present(claim 1); and a determination unit that is configured to determine the cell count of battery cells present in the battery pack on a basis of a combination of conductive states and non-conductive states among the plurality of switch elements(claim 1).
Allowable Subject Matter
16.	The following is a statement of reasons for the indication of allowable subject matter:  the invention in  claims 2 and 3 would be allowable  when the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 2 and 3 is overcome.  The invention in independent claim 2 is directed to a cell count determination device that is configured to determine a cell count of a battery pack having installed therein a plurality of battery cells, the cell count determination device comprising: a plurality of switch elements, each of which includes a first terminal, a second terminal, and a third terminal; and a determination unit that is configured to determine the cell count of the battery pack on a basis of a combination of potentials of the second terminals of the plurality of switch elements, wherein, in each of the plurality of switch elements, the first terminal is connected to a highest-potential unit having a highest potential in the battery pack,
the second terminal is connected to a lowest-potential unit having a lowest potential in the battery pack, the third terminal is connected to any of a plurality of intermediate-potential units having a potential of a connection point between battery cells installed in the battery pack, or is connected to the highest-potential unit, and a conductive state between the first terminal and the second terminal is determined on the basis of a voltage difference between the first terminal and the third terminal.
	In the instant invention, the cell detection circuit 6 includes p-type metal oxide semiconductor (PMOS) transistors 51 and 53 as switch elements and fixed current sources 52 and 54 (Fig. 1, [0037] US 2021/0119278). As shown in FIG. 3, the source of the PMOS 51 is connected to the power source terminal VDD, the gate is connected to the bottommost intermediate terminal V1, and the drain is connected to the first end of the fixed current source 52([0038]). The second end of the fixed current source 52 is connected to the GND([0038]). The PMOSs 51 and 53 of the cell detection circuit are turned ON or OFF depending on the number of battery cells present in the battery pack connected to the charger, resulting in the outputs S1 and S2 of the cell detection circuit being at the H level or the L level, and thus, it is possible to determine the number of battery cells present in the battery pack according to the combination of operation levels of the outputs S1 and S2([0079]).
	Muenzel discloses a cell count determination device that is configured to determine a cell count of a battery pack having installed therein a plurality of battery cells(Figs. 1-3, claim 1), the cell count determination device comprising: a plurality of switch elements(switches 122, 124, 126, 128, 130, 132, 134, 136, 138, 140, 142, and 144, Fig. 1, Col. 7, lines 16-33), each of which includes a first terminal, a second terminal, and a third terminal(Col. 4, lines 56-59); but does not disclose, teach or render obvious a determination unit that is configured to determine the cell count of the battery pack on a basis of a combination of potentials of the second terminals of the plurality of switch elements, wherein, in each of the plurality of switch elements, the first terminal is connected to a highest-potential unit having a highest potential in the battery pack, the second terminal is connected to a lowest-potential unit having a lowest potential in the battery pack, the third terminal is connected to any of a plurality of intermediate-potential units having a potential of a connection point between battery cells installed in the battery pack, or is connected to the highest-potential unit, and a conductive state between the first terminal and the second terminal is determined on the basis of a voltage difference between the first terminal and the third terminal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724